******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                STATE v. EDMONDS—DISSENT

   ESPINOSA, J., with whom ZARELLA, J., joins, dis-
senting. In today’s decision, the majority concludes that
the defendant, Michael Edmonds, was seized within the
meaning of the fourth amendment to the United States
constitution and article first, §§ 7 and 9, of the constitu-
tion of Connecticut, by the mere act of a police officer
speaking to him. The most troubling aspect of the major-
ity’s determination is that it rests not on the record and
findings of the trial court, but on the majority’s own
inferences and assumptions about the record and a
misreading of the relevant case law. The majority’s deci-
sion disregards the appropriate standard of review,
muddles our search and seizure jurisprudence, and will
ultimately have the practical effects of hindering law
enforcement at the most fundamental level and further
endangering citizens living in crime-ridden neighbor-
hoods. Accordingly, I am compelled to dissent. In my
view, the Appellate Court properly concluded that the
record was inadequate to permit appellate review of
the defendant’s previously unraised claim that he was
seized upon a police officer’s verbal order to stop. State
v. Edmonds, 151 Conn. App. 763, 770, 96 A.3d 607 (2014).
I would also conclude that the Appellate Court correctly
determined that the defendant was not seized until the
police performed a patdown search of his person, at
which point the police possessed a reasonable and arti-
culable suspicion that the defendant was engaged in
criminal activity. Id., 766. I would therefore affirm the
judgment of the Appellate Court.
   Prior to charting the factual landscape of the present
case, I set forth the proper standard of review rather
than the incorrect reading of the standard that the
majority applies for the purposes of this case. In
reviewing a motion to suppress, this court accords great
deference to the findings of the trial court. ‘‘[T]he stan-
dard of review for a motion to suppress is well settled.
A finding of fact will not be disturbed unless it is clearly
erroneous in view of the evidence and pleadings in the
whole record . . . . [W]hen a question of fact is essen-
tial to the outcome of a particular legal determination
that implicates a defendant’s constitutional rights,
[however] and the credibility of witnesses is not the
primary issue, our customary deference to the trial
court’s factual findings is tempered by a scrupulous
examination of the record to ascertain that the trial
court’s factual findings are supported by substantial
evidence.’’ (Internal quotation marks omitted.) State v.
Kendrick, 314 Conn. 212, 222, 100 A.3d 821 (2014). In
the present case, the testimony of the arresting officers
was central to the trial court’s factual findings and legal
conclusions. ‘‘[W]here the legal conclusions of the court
are challenged, [our review is plenary, and] we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . .’’ (Internal quota-
tion marks omitted.) Id.
   Conversely, the majority opinion states that ‘‘the stan-
dard of appellate review governing allegedly unconstitu-
tional police searches and seizures differs from the
standard that governs appellate review of other types
of similarly fact intensive questions.’’ While correctly
recognizing that when presented with a claim of consti-
tutional magnitude we must ‘‘[conduct] a scrupulous
examination of the record’’ to ascertain whether each
finding is supported by substantial evidence; State v.
Burroughs, 288 Conn. 836, 843, 955 A.2d 43 (2008); the
majority takes this to mean that this court need not
defer to the trial court’s factual findings, but rather may
examine the record in order to make its own findings
in opposition to those found by the trial court. Although
Burroughs correctly states the standard of review in
the context of the present case, the majority broadly
applies Burroughs and does so in a manner inconsistent
with the mandate that we are to leave undisturbed the
factual findings of the trial court unless the findings
are clearly erroneous in light of the record as a whole.
Id. The majority does not suggest that the trial court’s
findings are in error and although the majority purports
to defer to the trial court, a comparison of the facts
as found by the trial court and the majority’s facts
demonstrate otherwise.
   The majority also seeks to broaden the standard of
review by purporting that ‘‘we must take account of
any undisputed evidence that does not support the trial
court’s ruling in favor of the state but that the trial court
did not expressly discredit.’’ In support of this position,
the majority relies on our decision in State v. DeMarco,
311 Conn. 510, 88 A.3d 491 (2014). The majority’s reli-
ance, however, is misplaced. In DeMarco, this court
recognized that in reviewing a motion to suppress, ‘‘[i]f
the [police] officers’ own testimony as to what occurred
is internally consistent and uncontested by the defen-
dant but, in fact, undercuts the trial court’s ruling in
favor of the state, a reviewing court would be remiss
in failing to consider it.’’ Id., 520. Of course, the majority
is correct in taking note of undisputed evidence in the
record that the trial court did not discredit. But where
the majority errs is in taking this a step too far and using
the evidence in the record to make its own findings and
even resolve inconsistencies in the officers’ testimony,
which DeMarco expressly forbids. Id., 519–20 (‘‘It is
the exclusive province of the trier of fact to weigh
conflicting testimony and make determinations of credi-
bility, crediting some, all or none of any given witness’
testimony. . . . Questions of whether to believe or dis-
believe a competent witness are beyond our review.’’
[Internal quotation marks omitted.]).
  Instead, the majority quibbles with and repeatedly
questions the trial court’s factual findings and intro-
duces its own assumptions and inferences into the fac-
tual matrix of the present case, all while continually
professing to do so under the auspices of the standard
of review. Scrupulous review of the record requires
us to examine whether the trial court’s findings are
supported by substantial evidence, not to decide what
factual conclusions we ourselves would draw from that
same evidence. See State v. Burroughs, supra, 288
Conn. 843. To conclude otherwise is to forsake our role
as an appellate tribunal.
   Because we are an appellate court, the raison d’eˆtre
of this institution is to review the judgment of the trial
court without substituting our own preferred determi-
nations in place of those of the trial court. In broadening
the appropriate standard of review, the majority ignores
‘‘the fundamental distinction between the function of
the fact finder, which is to make credibility determina-
tions and to find facts, and the function of the appellate
tribunal, which is to review, and not to retry, the pro-
ceedings of the trial court.’’ (Internal quotation marks
omitted.) State v. Lawrence, 282 Conn. 141, 156, 920
A.2d 236 (2007). Although the trial court is obviously
not infallible, this court has historically recognized the
trial court’s advantage in seeing witnesses and evidence
firsthand, which warrants great deference to its deter-
minations. State v. Brown, 279 Conn. 493, 514, 903 A.2d
169 (2006). The review undertaken by this court, how-
ever, is confined to a cold, printed, and impersonal
record. As such, we are not equipped to make factual
findings. State v. Lipscomb, 258 Conn. 68, 74, 779 A.2d
88 (2001) (trial court is in ‘‘unique [position] to view
the evidence presented in a totality of circumstances,
i.e., including its observations of the demeanor and
conduct of the witnesses and parties, which is not fully
reflected in the cold, printed record which is available
to us’’ [internal quotation marks omitted]).
   In order to present a version of the facts that is faithful
to the record and the factual findings of the trial court,
I take the time here to restate the relevant facts in a
manner that ensures their accuracy and reflects this
court’s proper role in relation to that of the trial court.
At approximately 7 p.m. on January 28, 2011, Officers
Elson Morales and Joseph Lawlor of the Bridgeport
Police Department were on patrol in their cruiser in
the vicinity of Madison Avenue and Capitol Avenue in
Bridgeport. The officers were on alert that evening as
the police anticipated a large influx of youth into the
neighborhood due to a nearby high school basketball
game and this area of Bridgeport was well-known
among local police for robberies and other violent
crimes. As Morales and Lawlor proceeded down Madi-
son Avenue, they observed the defendant standing
alone in the poorly lit parking lot of a Subway sandwich
shop. Because Morales was aware that the Subway shop
had been the target of previous robberies, he radioed
his supervisor, Sergeant Ronald Mercado, who was on
patrol nearby, and informed him of the defendant’s
presence.
   A brief description of the Subway parking lot in which
the defendant was standing is helpful in understanding
the facts in the present case. The Subway shop and its
parking lot are located on a corner lot at the intersection
of Madison Avenue and Capitol Avenue. The parking
lot wraps around the building containing the Subway
in an L-shape and has vehicle entrances from both Madi-
son Avenue and Capitol Avenue. At the time of the
defendant’s arrest, the parking lot was open and was
not enclosed by a fence, gate, or wall. Although the
parking spaces in the lot are for the customers of Sub-
way and a nearby bakery, the back side of the Subway
building contains a flight of stairs that begins in the
parking lot at the corner of the ‘‘L’’ and ascends to upper
floor apartment units. To reach the stairs, residents of
the apartments would have to walk through the parking
lot. Several parking spaces are painted onto the asphalt
along the long side of the Subway building.
  Morales and Lawlor drove into the parking lot from
the Madison Avenue entrance at the same time that
Mercado pulled in from the Capitol Avenue entrance.
The defendant was standing near one of the parking
spaces along the side of the Subway building. Although
both police vehicles were marked, there was no testi-
mony that the officers had activated the lights or sirens
in either vehicle. As soon as the police arrived, the
defendant began to walk away while making a number
of movements around his waist. When the officers
exited their vehicles and approached the defendant, he
blurted out, ‘‘ ‘I didn’t rob anyone,’ ’’ and repeatedly told
the officers that he was embarrassed. Morales then
performed a patdown search of the defendant, during
which a plastic packet fell from the defendant’s waist-
band. Its contents were later found to contain narcotics.
   The majority’s failure to apply the proper standard
of review results in an array of ‘‘facts’’ and groundless
inferences that support the majority’s own outcome,
but that often run counter to the trial court’s findings
of fact or address details that the trial court never con-
sidered. As an addendum to my presentation of the
facts as they were actually found by the trial court, I
am obligated to point out each instance in which the
majority draws a conclusion that has dubious or nonex-
istent support in the record in order to fully demonstrate
both the majority’s alteration of the standard of review
and the threats that the improper standard poses to
this court’s fundamental role as an appellate tribunal.
Upon my own review of the record, I have identified
the following fifteen instances in which the majority
finds facts that have insufficient or no support in the
record:
  First, the majority ‘‘assume[s]’’ that the Subway out-
side of which the defendant was standing was open for
business. The majority takes this for inviolable fact
merely because at oral argument before this court the
state acknowledged that the Subway may have been
open. But merely because an attorney says something
does not make it an indisputable fact, particularly so
here, where the record is utterly devoid of any informa-
tion about the Subway shop’s business hours or whether
it was open on the day and time of the defendant’s
arrest. Furthermore, it is an elemental principle that
arguments of counsel are not evidence. See Bartholo-
mew v. Schweizer, 217 Conn. 671, 684–85, 587 A.2d 1014
(1991). If that principle is true in the trial court, it surely
holds equal force in this court.
   Second, the majority decides that the ‘‘only reason-
able inference’’ is that ‘‘anyone standing outside of the
Subway’’ would ‘‘necessarily’’ have been standing in the
shadows. (Emphasis in original.) The record does not
support the majority’s absolute conclusion that anyone
in the parking lot would necessarily have been
obscured in darkness. Although the record does reflect
that there were not any lights on in the parking lot at
the time of the defendant’s arrest, Lawlor’s testimony
also clearly indicates that he nonetheless was able to
see the defendant’s silhouette and the color of his jacket
despite the impenetrable darkness in which the majority
concludes he ‘‘necessarily’’ would have been cloaked.
   Third, the majority opinion concludes that the police
cruisers ‘‘simultaneously’’ converged on the defendant,
and then immediately contradicts itself by citing a state-
ment to the contrary in the police report, namely that
Morales and Lawlor entered the parking lot prior to
Mercado’s entrance. The trial court itself found only
that the two cruisers entered the parking lot’s two
entrances at the same time, which is very different
than the majority’s would-be finding that the cruisers
‘‘simultaneously’’ converged on the defendant and
blockaded him where he stood.
   Fourth, the majority ‘‘must understand’’ the trial
court’s finding to ‘‘mean that the two cruisers arrived
at the lot at approximately the same time’’ in order to
support its preferred sequence of events, in which the
cruisers ‘‘simultaneously converged on [the defen-
dant’s] position in the middle of the lot.’’ (Emphasis in
original.) But why must we understand the trial court’s
memorandum of decision to mean anything other than
exactly what it states: ‘‘The two officers and Sergeant
Mercado entered the parking lot at the same time and
through the only two entrances into the [Subway] park-
ing lot.’’ The trial court’s finding is supported by the
officers’ testimony, so why attempt to qualify or embel-
lish it at all?
   Fifth, the majority decides that the defendant could
‘‘presumably’’ have walked around the parked police
cruisers onto either Capitol or Madison Avenues. The
majority points to nothing in the record that supports
this other than its own presumption.
   Sixth, the majority assumes that ‘‘it would have been
apparent’’ to the defendant that the police had entered
the lot for the sole purpose of apprehending him. This
is pure speculation. The defendant never testified and
we have no way whatsoever of knowing what the defen-
dant would have been thinking when the officers arrived
in the parking lot.
   Seventh, the majority concludes, with absolutely no
basis, that the police would ‘‘not be expected to rou-
tinely patrol’’ in the area where the defendant was
arrested. There is no support in the record for this
proposition. Indeed, there is support to the contrary,
namely Morales’ testimony that he had previously con-
ducted police work in that area of Bridgeport and was
currently assigned to a special detail patrol of that area,
and the trial court’s finding that the officers’ conduct
was ‘‘normal’’ and ‘‘routine.’’
  Eighth, the majority describes, with much hyperbole,
the defendant as being cut off in all directions by the
police like the ‘‘protagonist’’ in ‘‘espionage and other
action genre films.’’ This is an inaccurate reflection of
the facts in the record as there is no indication that the
officers blockaded the defendant with their cruisers all
at once as the majority suggests.
   Ninth, the majority ‘‘must at least assume’’ that the
police illuminated the defendant in the headlights of
their cruisers despite the lack of any testimony or evi-
dence whatsoever indicating that the officers focused
their headlights on the defendant. Why ‘‘must’’ we
‘‘assume’’ this? We should not be assuming anything,
let alone drawing legal conclusions based on those
assumptions.
   Tenth, the majority, despite never having witnessed
the police officers testify, takes it upon itself to correct
an inconsistency in the testimony of the officers that
the trial court itself never deemed necessary to address.
No matter how ‘‘reasonable’’ the majority considers its
own conclusion that Mercado spoke to the defendant
first and Morales merely ‘‘interacted’’ with him, making
such a resolution is fundamentally and solely the role
of the trial court. At the suppression hearing, Morales
testified that Mercado first spoke to the defendant,
whereas Lawlor testified that Morales was the first to
initiate contact with the defendant. But rather than just
acknowledging the contradiction or requesting an artic-
ulation from the trial court, the majority simply resolves
the factual inconsistency itself and in doing so may quite
possibly have injected a factual error into its decision.
    Eleventh, the majority determines exactly what the
officers would have seen from their cruiser on Madison
Avenue, namely an ‘‘otherwise nondescript man . . .
if they could even discern that’’ the individual was actu-
ally a male or not. Lawlor testified that he saw the
defendant’s silhouette and the color of his jacket. The
trial court found that Morales and Lawlor ‘‘observed
[the defendant] standing alone’’ in the parking lot. There
is no need to speculate beyond the trial court’s finding
and the officers’ given testimony as to what they did
or did not see.
   Twelfth, the majority speculates as to why the defen-
dant would have been standing in the Subway parking
lot. Perhaps, the majority postulates, the defendant was
‘‘waiting for his children to come out of the restroom’’
or ‘‘reviewing the menu’’ or ‘‘pondering whether he was
in the mood for sandwiches or fish’’ or ‘‘taking a smoke
break’’ or ‘‘just getting a breath of fresh air.’’ Again, this
is sheer speculation. The defendant never testified and
we have no way of knowing what thoughts were in his
mind prior to his arrest. And regardless, this is irrelevant
to the issue before the court.
  Thirteenth, the majority assumes that ‘‘police-citizen
relations’’ were estranged in the neighborhood of the
defendant’s arrest. There was no testimony to this effect
and the trial court made no findings that the relationship
between citizens and the police had broken down in
the neighborhood where the defendant was arrested.
   Fourteenth, the majority states that ‘‘[the police]
never even testified that they actually believed the
defendant was carrying a weapon.’’ Lawlor, however,
clearly testified that the defendant was initially patted
down for officer safety because the officers found the
defendant’s furtive movements around his waist ‘‘con-
cerning . . . [b]ecause typically weapons are hidden
such as guns in the waistband, knives.’’ Despite the
majority’s insistence otherwise, the testimony demon-
strates that, under the circumstances, the officers
believed that the defendant may have been armed.
   Fifteenth, the majority offers generic and unsup-
ported approximations of the exact length of a typical
human arm and the exact manner in which a typical
human moves while walking in order to conclude that
it would be ‘‘virtually impossible’’ for any person to
behave in a manner contrary to the way the defendant
behaved when the police approached him, specifically,
in the present case, by making furtive movements
around his waist. Again, the majority’s statement has
no basis, either in the record or reality.
   Each of these fifteen examples represents an instance
in which the majority has made factual findings—in
many instances based on speculation. In thus expanding
the scope of appropriate review and usurping the proper
role of the trial court, the majority almost certainly
ensures that some of its conclusions will rest in part
on sheer factual error or unsupported inferences. This
is patently unacceptable, particularly in cases—such as
the present—that are of constitutional dimension.
   Having outlined the proper parameters of the stan-
dard of review, I now address the defendant’s substan-
tive claims and the majority’s treatment of them. I first
discuss whether the Appellate Court properly con-
cluded that the record was inadequate to review the
defendant’s claim, raised for the first time before the
Appellate Court, that he was seized when Mercado
allegedly gave him a verbal command to stop. Both
the majority opinion and the defendant assert that the
existing record is sufficiently developed to review this
new claim. The state counters that the Appellate Court
was correct to find the record inadequate due to the
defendant’s failure to develop his claim at the suppres-
sion hearing, the absence of Mercado’s testimony, and
the conflicting testimony offered by Morales and
Lawlor. I would conclude that the Appellate Court prop-
erly determined that the current record is insufficient
to review the defendant’s claim with any reasonable
degree of accuracy. State v. Edmonds, supra, 151 Conn.
App. 770.
   The majority begins by deciding outright—despite
providing no factual analysis of the circumstances of
the alleged verbal command—that the defendant was
seized when Mercado ordered him to stop. Only then,
after already deciding the defendant’s claim that he
was seized at that moment, does the majority consider
whether the claim was even reviewable in the first place.
The majority’s approach, whereby it reviews whether
it may review a claim after already deciding the claim,
defies the most basic notions of our well developed
jurisprudence. I am also seriously troubled that the
majority reverses the decision of the trial court on the
basis of its conclusion that the trial court incorrectly
resolved a claim that the defendant never brought
before the trial court, and, therefore, on which the trial
court made no factual findings.
   As the defendant did not initially raise this claim at
the suppression hearing, this court should review the
unpreserved constitutional claim only if it satisfies all
of the following conditions: ‘‘(1) the record is adequate
to review the alleged claim of error; (2) the claim is
of constitutional magnitude alleging the violation of a
fundamental right; (3) the alleged constitutional viola-
tion . . . exists and . . . deprived the defendant of a
fair trial; and (4) if subject to harmless error analysis,
the state has failed to demonstrate harmlessness of the
alleged constitutional violation beyond a reasonable
doubt.’’ (Footnote omitted.) State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989); see In re Yasiel R.,
317 Conn. 773, 775, 120 A.3d 1188 (2015) (modifying
third prong of Golding). Although this court has a strong
interest in reviewing unpreserved claims of constitu-
tional import, if the record is ‘‘insufficient, unclear or
ambiguous as to whether a constitutional violation has
occurred, we will not attempt to supplement or recon-
struct the record, or to make factual determinations, in
order to decide the defendant’s claim.’’ State v. Golding,
supra, 240. We have ‘‘consistently . . . declined to
grant Golding review to fourth amendment claims
wherein the predicate factual record was not com-
pletely developed before the trial court.’’ State v. Jen-
kins, 298 Conn. 209, 230, 3 A.3d 806 (2010).
   Upon my review of the record, I would conclude
that the Appellate Court properly determined that the
defendant’s claim did not warrant Golding review. State
v. Edmonds, supra, 151 Conn. App. 770. The majority
suggests that the defendant’s claim that he was seized
upon Mercado’s command to stop was raised at the
suppression hearing because the defendant asked the
trial court to determine when he was seized and ‘‘framed
the issue more broadly,’’ and the trial court asked
Morales to clarify who first made verbal contact with
the defendant. The other one half of the majority’s equa-
tion, however, is missing: the defendant never articu-
lated that claim when specifically asked by the trial
court to clarify his theories as to when the seizure
occurred. Rather, defense counsel clearly stated that
the theory of the defense was that the defendant was
seized when the cruisers pulled into the parking lot or,
in the alternative, when he was ordered to submit to
a patdown.
   As a result of the claim never having actually been
raised, neither the defendant nor the state introduced
evidence to develop this issue and, consequently, the
trial court’s findings of fact do not address when, if, or
how Mercado told the defendant to stop. Additionally,
because Mercado was unavailable at the time of the
suppression hearing and therefore never testified, the
record is devoid of Mercado’s own account of what he
actually said or did when he allegedly commanded the
defendant to stop. Neither of the claims that the defen-
dant raised at the suppression hearing hinged on Mer-
cado’s actions or words. Although the prosecutor
indicated that he initially had wanted Mercado to testify,
after informing the court that Mercado was unavailable,
the prosecutor moved on to his examination of Lawlor.
Nothing in the record reflects that either party felt Mer-
cado’s testimony was indispensable to resolve the
defendant’s claims.
   Additionally, the testimony of Morales and Lawlor
regarding Mercado’s actions is contradictory. Morales
testified that Mercado verbally ordered the defendant
to stop. Conversely, Lawlor testified that it was Morales
who first verbally engaged with the defendant. As this
particular detail was irrelevant to the defendant’s claims
that he was seized when the officers pulled into the
parking lot or when Morales performed the patdown,
neither party sought to reconcile the contradiction or
examine the officers further in order to precisely deter-
mine Mercado’s actions. Indeed, after Lawlor made the
contradictory statement on direct examination, defense
counsel extensively cross-examined Lawlor on a pleth-
ora of topics—the police report of the incident, Bridge-
port’s loitering ordinance, the exact logistics of how
the officers approached the defendant—yet never once
questioned him on his facially contradictory statement.
Neither party subsequently used the contradiction in
their arguments before the court nor did the court itself
even make a finding of fact as to who first spoke to
the defendant.1 Thus, the contradiction was clearly
unimportant to both the parties and the trial court. As
the Appellate Court noted, the defendant easily could
have filed a motion for articulation pursuant to Practice
Book § 66-5 in order to request that the trial court make
findings on Mercado’s alleged verbal command, but he
did not do so. State v. Edmonds, supra, 151 Conn. App.
771. Likewise, the majority—rather than annexing the
fact-finding province of the trial court—could have
remanded the case to the trial court and requested that
it make the factual findings necessary for us to resolve
the defendant’s claim.
   Because the parties never developed the testimony
concerning the verbal command, the record currently
before this court contains no information on exactly
which officer gave the command, what the officer actu-
ally said, how he said it, the tone of voice in which he
issued the command, where the officer was standing
in relation to the defendant when he gave the command,
whether the officer beckoned or gestured to the defen-
dant while issuing the command, or whether the officer
demonstrated a show of authority beyond that of his
inherent authority as a law enforcement officer. Such
information is pertinent to this court’s analysis of
whether the verbal command constituted a seizure of
the defendant. On the current record, however, the fea-
sibility of such an inquiry is severely curtailed, if not
rendered practically impossible. See State v. Jenkins,
supra, 298 Conn. 230.
   In an attempt to circumvent the mandate of Golding
that this court may not review constitutional claims
when the record is inadequate; State v. Golding, supra,
213 Conn. 240; the majority, in addition to broadening
the standard of review, appears to advance the theory
that a verbal command issued by a police officer is an
indisputable seizure. The majority’s talismanic, bright
line approach is an anathema to this court’s search and
seizure jurisprudence, which has always held that the
question of whether a defendant has been seized must
be reviewed under the totality of the circumstances.
See United States v. Mendenhall, 446 U.S. 544, 554, 100
S. Ct. 1870, 64 L. Ed. 2d 497 (1980); State v. Burroughs,
supra, 288 Conn. 844–48. Certainly, there may be cases
in which a verbal command, under various circum-
stances, will amount to a seizure. See United States v.
Mendenhall, supra, 446 U.S. 554 (relevant factors
include ‘‘the threatening presence of several officers,
the display of a weapon by an officer, some physical
touching of the person of the citizen, or the use of
language or tone of voice indicating that compliance
with the officer’s request might be compelled’’); State
v. Benton, 304 Conn. 838, 844, 43 A.3d 619 (2012) (verbal
command may constitute seizure, but only ‘‘in view of
all the circumstances surrounding the incident’’); but
see United States v. Taverna, 348 F.3d 873, 878–79 (10th
Cir. 2003) (that police officer ‘‘hollered’’ and shouted
command did not amount to seizure of defendant).
   I also observe that both on this point and throughout,
the majority relies to a vast extent on authorities from
our sister courts in other jurisdictions, despite the body
of on point, applicable case law established by this
court’s previous decisions. Merely because we do not
have a previous case that is directly, factually analogous
to the present case does not mean that we have an
absence of authority to govern our decision. To be sure,
it is often helpful for this court to examine case law
from our sister courts, particularly when confronted
with an issue of first impression or a split in authority.
See State v. Berrios, 320 Conn. 265, 284–292, 129 A.3d
696 (2016) (conducting survey of federal and sister state
case law to resolve inconsistency in this court’s juris-
prudence). The court is not faced, however, with such
circumstances in the present case. The majority openly
acknowledges that there ‘‘is no Connecticut authority
directly on point’’ to support its result, and rightly so,
because our own case law supports a result contrary
to the majority’s. See State v. Burroughs, supra, 288
Conn. 846–49. The majority’s use of case law from other
jurisdictions in order to arrive at a result that is unsup-
ported by our own prior decisions is simply unpersua-
sive and corrosive of the predictability and stability of
our case law.
   As I have stated, the record currently before the court
is inadequately developed for the purpose of making a
determination as to whether the defendant was seized
when an officer issued a verbal command. Indeed, the
very out of state cases that the majority offers in support
of its own position lend support to the contrary: that
a verbal command alone is not necessarily a seizure
and must be evaluated under the particular factual cir-
cumstances of the command. See United States v. Sto-
ver, 808 F.3d 991, 997, 1000 (4th Cir. 2015) (where
uniformed police officers blocked defendant’s parked
car with their cruiser, with its emergency lights acti-
vated and spotlight on, officer’s verbal command to
defendant, who had exited his vehicle with loaded
weapon, to return to his vehicle, did not constitute
seizure until he submitted to show of authority); In re
Martin H., Docket No. B151148, 2002 WL 1732650, *3
(Cal. App. July 25, 2002) (holding defendant was seized
where police shown spotlights on him and ordered him
to ‘‘ ‘[c]ome here’ ’’ to parked police cruisers); Blake v.
State, 939 So. 2d 192, 195 (Fla. App. 2006) (recognizing
that police commands may constitute seizure under
some circumstances, yet also recognizing that police
encounters to determine individual’s identity and
address—goal of police in present case—is not unlawful
seizure). Although the majority insists that its conclu-
sion is supported by case law, a fair and impartial read-
ing of these cases clearly demonstrates otherwise.
   Due to what can only be its tacit acknowledgment
that the record is indeed inadequate to address this
claim, the majority opinion instead premises its conclu-
sion that the alleged verbal command was a seizure on
the fact that Morales and Mercado had driven their
police cruisers into the Subway parking lot from oppo-
site directions. Although the fact that the police vehicles
were present in the parking lot is certainly a factor for
this court to consider in its analysis of whether the
defendant was seized under the totality of the circum-
stances, it is not alone dispositive of whether the verbal
command itself was a seizure. Rather than discussing
the actual verbal command—the details of which, of
course, are completely unknowable to us based on the
record—the majority obfuscates its own analysis by
arguing that because the police cruisers had entered
into the parking lot, any verbal order after that point
was necessarily a seizure. It is curious that the majority
devotes such substantial length and depth to the issue
of the police cruisers entering the parking lot, especially
since the majority itself expressly declines to address
the defendant’s claim that he was seized upon the entry
of the cruisers on the basis that his claim regarding
the verbal command is dispositive.2 See footnote 9 of
majority opinion. And yet the majority’s analysis is over-
whelmingly devoted to the entry of the police cruisers
while the professed dispositive claim, the alleged verbal
command, is given only the most minimal attention.3
   Conversely, the Appellate Court concluded that the
defendant was not seized until Morales performed a
patdown search. The defendant argues that the Appel-
late Court improperly determined that he was not seized
prior to the patdown, either when the officers first
entered the Subway parking lot or, as the majority con-
cludes, when Mercado allegedly commanded him to
stop. In response, the state asserts that the Appellate
Court’s determination was correct, given the benign
nature of the officers’ encounter with the defendant
until the time of the patdown search. Because the defen-
dant’s claim that he was seized upon Mercado’s verbal
command is unreviewable on the existing record, my
discussion is confined to whether the defendant was
seized when he submitted to Morales’ patdown search
or rather, as the defendant argues and the majority
implicitly agrees, when the police initially drove into
the two entrances of the Subway parking lot.
  Under article first, §§ 7 and 9, of the Connecticut
constitution, a person is seized when ‘‘by means of
physical force or a show of authority, his freedom of
movement is restrained.’’ (Internal quotation marks
omitted.) State v. Burroughs, supra, 288 Conn. 844. In
determining whether a person has been seized, this
court asks ‘‘whether in view of all the circumstances
surrounding the incident, a reasonable person would
have believed that he was not free to leave.’’ (Internal
quotation marks omitted.) Id., 845; United States v.
Mendenhall, supra, 446 U.S. 554. This court has recog-
nized, however, that although uniformed police officers
are ‘‘cloaked with an aura of authority, this [aura alone]
cannot, in and of itself, constitute a show of authority
sufficient to satisfy the test for a seizure . . . .’’ State
v. Burroughs, supra, 849. Our decisions have recognized
that the investigatory function of the police often
requires officers to approach individuals either on foot
or in a police cruiser. In light of that recognition, this
court consistently has held that ‘‘[t]he mere approach
by a police officer, either in a police car or on foot,
does not alone constitute a show of authority sufficient
to cause the subject of the officer’s attention reasonably
to believe that he or she is not free to leave.’’ (Internal
quotation marks omitted.) Id., 849–50; State v. Hill, 237
Conn. 81, 91, 675 A.2d 866 (1996).
   The trial court in the present case made specific
findings of fact about the conduct of the police officers
in the Subway parking lot on the night of the defendant’s
arrest. Although all of the officers were in uniform and
entered the parking lot in marked police cruisers, noth-
ing in the trial court’s factual findings or underlying
evidence shows that the officers had activated their
cruisers’ lights, drawn their weapons, or taken any
actions that amounted to a show of authority sufficient
to cause a reasonable person to believe that he was
unable to leave. State v. Edmonds, supra, 151 Conn.
App. 772–73. As the officers themselves testified, their
initial purpose in entering the parking lot and
approaching the defendant was to initiate a consensual
encounter with him and verify his identity given the
history of robberies in the immediate area. Importantly,
the trial court found that the actions of the police in
the present case were ‘‘normal routine, legitimate and
good police investigative techniques,’’ rather than a set
of unusual circumstances. The majority makes much
of Morales and Lawlor’s decision to call Mercado for
cover prior to entering the parking lot, but calling for
cover is, and the trial court found it to be, routine police
practice.4 Nothing in the record demonstrates that the
officers physically or verbally restrained the defendant
prior to the patdown.
  Likewise, no evidence in the record indicates that
the officers positioned their vehicles in such a way
as to physically block the defendant from departing.
Indeed, the officers’ testimony demonstrates that after
they pulled into the parking lot, the exits were not
blocked.5 Additionally, during cross-examination,
Lawlor used photographs of the Subway parking lot to
demonstrate where the police cruiser was parked after
entering the lot and his indications did not reveal that
the cruiser was blocking the exit.6 On the basis of this
testimony and the other evidence before it, the trial
court did not find that the cruisers were used to physi-
cally barricade the exits from the parking lot. As nothing
about the situation would have indicated to a reason-
able person that he was not free to depart, there was
no seizure. Such a result is consistent with this court’s
prior decisions under similar facts. See State v. Benton,
supra, 304 Conn. 840–41 (no seizure where police officer
stepped into road into path of oncoming cyclist); State v.
Burroughs, supra, 288 Conn. 840, 849–50 (when police
officers approached defendant’s parked car from oppo-
site sides there was no seizure).
   Notably, the defendant in the present case was in the
parking lot as a pedestrian rather than a motorist. As
the parking lot was not contained by a fence or a wall,
a reasonable person traveling on foot would not have
felt himself unable to leave because two police cruisers
pulled into the exits intended for motor vehicles rather
than foot traffic. Given the open, unenclosed nature of
the parking lot in which the defendant was standing,
the present case is readily distinguishable from the sis-
ter state authority on which the majority relies, as those
cases all involve instances in which persons or their
vehicles were seized in contained areas. See State v.
Rustad, Docket No. 58691-2-I, 2008 WL 555945, *1 (Wn.
App. March 3, 2008) (defendant seized where police
cruiser partially blocked single exit from parking lot
and police officers surrounded defendant’s parked car);
State v. Allen, Docket No. 02CA0059, 2003 WL 21276146,
*3 (Ohio App. June 4, 2003) (defendant seized where
police obstructed sole exit from contained hallway).
Accordingly, I would conclude, contrary to the majori-
ty’s implicit conclusion, that the Appellate Court prop-
erly held that the defendant was not seized prior to
the patdown.
   The law enforcement community and citizens living
in crime-plagued neighborhoods will likely meet today’s
decision with bewilderment and frustration. Indeed, the
majority opinion has grave and unsettling public policy
implications. In essence, the defendant posits, and the
majority agrees, that he was seized when two police
cruisers pulled into a parking lot and when a police
officer said something indeterminate to him. To charac-
terize such police conduct as a seizure would convert
a substantial number of ordinary interactions between
the police and citizens into events of constitutional
magnitude. The majority’s result will adversely impact
the ‘‘laudable interaction between the officer and citi-
zenry’’ in the ‘‘performance of his duty to guard the
public safety and welfare . . . .’’ State v. Burroughs,
supra, 288 Conn. 854; see also United States v. Menden-
hall, supra, 446 U.S. 554 (‘‘characterizing every street
encounter between a citizen and the police as a ‘seizure,’
while not enhancing any interest secured by the [f]ourth
[a]mendment, would impose wholly unrealistic restric-
tions [on] a wide variety of legitimate law enforce-
ment practices’’).
    In addition to the detection and prevention of crime,
the police perform an important community caretaker
function. The desirable social benefits of cooperative
discourse between police officers and citizens will be
snuffed out by the majority’s conclusion that under the
routine circumstances of the present case the officers’
conduct constituted a seizure. See Immigration & Nat-
uralization Service v. Delgado, 466 U.S. 210, 215, 104
S. Ct. 1758, 80 L. Ed. 2d 247 (1984) (‘‘not all personal
intercourse between policemen and citizens involves
seizures of persons’’ [internal quotation marks omit-
ted]); State v. Clark, 297 Conn. 1, 10, 997 A.2d 461 (2010)
(‘‘[e]ffective crime prevention and detection . . .
[underlie] the recognition that a police officer may in
appropriate circumstances and in an appropriate man-
ner approach a person for the purposes of investigating
possibly criminal behavior’’ [internal quotation marks
omitted]); State v. Burroughs, supra, 288 Conn. 853
(‘‘the constitution does not prohibit, or even discourage,
healthy, mutually beneficial intercourse between the
public and the police sworn to protect them’’); State v.
Foote, 85 Conn. App. 356, 361–62, 857 A.2d 406 (2004)
(recognizing community caretaker function of police
and holding that there was no seizure when police
approached stranded motorist to render assistance),
cert. denied, 273 Conn. 937, 875 A.2d 43 (2005).
   The majority, however, fails to see any such conse-
quences. Although the majority’s conclusions are cer-
tainly drawn from a legitimate concern for the
constitutional rights of defendants, its conclusion that
a defendant may be seized merely when two police cars
enter a parking lot or when a police officer utters an
unknown phrase to a defendant is an impractical and
imprudent rule that ignores the reality of police work,
particularly police work in those areas inundated with
violent crime. Under the majority’s conclusion, police
will be less likely to initiate consensual encounters with
citizens, as such encounters can now easily be trans-
formed into events of constitutional magnitude by the
mere act of an officer’s approach. Indeed, after today’s
decision it is difficult to imagine what police-citizen
interactions will not be considered a seizure. Given the
numerous streets, businesses, and parking lots that can
be found in any large, urban area, the police will be
hamstrung in their ability to thoroughly investigate and
prevent crime because approaching a citizen to obtain
information could easily evolve into a seizure. In turn,
citizens living in dangerous areas will ultimately be less
safe and such areas will become fertile soil for the
growth of further crime. The majority accurately
observes that in areas with a history of strained rela-
tions between the police and citizenry, some citizens
may be intimidated by the mere approach of a police
officer. But what better way to rectify such a situation
than developing a positive dialogue between police offi-
cers and the members of the communities that they
serve? The majority’s take undercuts the possibility of
improving police-citizen relationships at the outset.
   In his concurring opinion, Justice Robinson responds
to my concerns that today’s decision will make it more
difficult for law enforcement to carry out its investiga-
tive duties. If, as the majority concludes and the concur-
ring justices agree, a police officer cannot speak to a
citizen without that interaction becoming the equivalent
of taking that citizen into custody, then the police will
be unable to effectively communicate with local com-
munities in order to investigate criminal activity and
gather information while on patrol. In the present case,
we have no idea what the police actually said to the
defendant and no way of knowing, given the incomplete
state of the record. In this regard, the position that
Justice Robinson takes in his concurring opinion further
underscores the inadequacy of the record and my belief
that its inadequacy places the particular question of
whether the verbal command constituted a seizure
beyond this court’s review.
   Justice Robinson—joined by every other member of
the majority in an ostensible concurrence—also raises
a series of legitimate concerns regarding racial profiling
and suspicionless police stops. Although I agree entirely
with the concerns that his concurring opinion
expresses, I note that issues of race are simply not
implicated in the present case. I do not understand why
the concurring justices find it necessary to raise and
exhaustively discuss issues of race when it has no foun-
dation in the established facts of the case. While the
issue of racially motivated policing is currently a promi-
nent topic in our national discourse, as Justice Rob-
inson’s concurring opinion itself acknowledges, this
case ‘‘is not the proper place or time’’ to discuss ‘‘com-
plex societal issues’’ such as those that the concurrence
itself raises. See footnote 1 of Justice Robinson’s con-
currence. The issues of race raised by his concurrence
should properly be discussed and debated in the public
forum and it is not the role of this court to insert our-
selves into that conversation when the parties them-
selves did not see fit to raise it.
  Most importantly, at no point in the history of this
appeal did the defendant or his counsel ever allege that
the defendant was impermissibly stopped by the police
on the basis of his race. In their testimony, the officers
stated that when they first observed the defendant, they
could only see his silhouette and that he was wearing
a jacket. Nevertheless, Justice Robinson’s concurring
opinion chooses as its starting point that the defendant
was stopped because he is a black man, an unfounded
factual implication based on assertions that the majority
makes without reference to the record. I have already
discussed at length elsewhere in this opinion the utter
lack of support in the record for such assertions. The
theory that the defendant was the target of racial profil-
ing by the police is yet another outgrowth of the inade-
quacy of the record in the present case and
demonstrative of the factual uncertainties created by
the majority’s attempt to draw facts from the record
that simply are not present.
  Contrary to the conclusions of the majority, it is my
opinion that the Appellate Court properly concluded
that the defendant was seized when Morales performed
a patdown of his person. There is no dispute in the
present case that the patdown was a seizure: the police
had both exerted the authority of their position and
physically restrained the defendant. Once the police
begin to perform a patdown search, a reasonable person
would not believe he was free to disengage with the
police and leave of his own volition.
   Only after having first determined that a defendant
has been seized, this court asks whether the police
possessed a reasonable and articulable suspicion that
the defendant was engaged in criminal conduct when
seized. Terry v. Ohio, 392 U.S. 1, 21–22, 88 S. Ct. 1868,
20 L. Ed. 2d 889 (1968); State v. Brown, supra, 279 Conn.
517; State v. Lipscomb, supra, 258 Conn. 75–76. Thus,
an analysis of whether the police possessed a reason-
able and articulable suspicion is distinct from our analy-
sis as to when a defendant has been seized. State v.
Brown, supra, 516. Reasonable and articulable suspi-
cion is an objective standard that asks ‘‘whether a rea-
sonable person, having the information available to and
known by the police, would have had that level of suspi-
cion.’’ State v. Torres, 230 Conn. 372, 379, 645 A.2d 529
(1994). In conducting that inquiry, we recognize that
‘‘the totality of the circumstances—the whole picture—
must be taken into account.’’ (Internal quotation marks
omitted.) State v. Mann, 271 Conn. 300, 323, 857 A.2d
329 (2004), cert. denied, 544 U.S. 949, 125 S. Ct. 1711,
161 L. Ed. 2d 527 (2005); see also United States v.
Cortez, 449 U.S. 411, 417, 101 S. Ct. 690, 66 L. Ed. 2d
621 (1981).
   In determining whether the police had a reasonable
and articulable suspicion, this court has always
acknowledged that there are certain circumstances
that, while seemingly innocent on their own, may justify
a seizure when viewed in conjunction with other cir-
cumstances that are present. Thus, while an individual’s
presence in a high crime area alone is not enough to
provide officers with reasonable suspicion, officers
need not disregard ‘‘the relevant characteristics of a
location in determining whether the circumstances are
sufficiently suspicious to warrant further investiga-
tion.’’ (Internal quotation marks omitted.) State v. Ben-
ton, supra, 304 Conn. 848; see Illinois v. Wardlow, 528
U.S. 119, 124, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000).
Likewise, ‘‘[n]ervous, evasive behavior is a pertinent
factor in determining reasonable suspicion.’’ (Internal
quotation marks omitted.) State v. Mann, supra, 271
Conn. 324. Similarly, an individual’s attempt to ‘‘reach
into his pocket or some other place where a weapon
may be concealed is a fact that supports a reasonable
suspicion . . . .’’ Id., 325–26. Although the aforemen-
tioned circumstances may give rise to reasonable suspi-
cion, we do not require that the police actually observe
criminal activity prior to performing an investigative
stop, as ‘‘reasonable and articulable suspicion can arise
from conduct that alone is not criminal.’’ (Internal quo-
tation marks omitted.) State v. Lipscomb, supra, 258
Conn. 76.
  In my view, the established facts in the present case
lead unfalteringly to the conclusion that the officers
possessed a reasonable and articulable suspicion of
criminal activity at the time they administered a pat-
down search of the defendant. The record reflects that
robberies and other violent offenses were common-
place in the area of Bridgeport in which Morales and
Lawlor were on patrol. The officers witnessed the
defendant standing alone in the shadows of the empty
parking lot of a Subway shop that had been previously
robbed. Although the officers may have been curious
as to why the defendant was present in that location,
nothing under the circumstances was at that point suffi-
cient to merit a seizure.
  The defendant’s own words and actions immediately
prior to the patdown, however, provided the police with
the requisite reasonable and articulable suspicion. Both
the trial court and the Appellate Court found this to be
determinative and I would agree with their assessment.
The record reflects that once the officers pulled into
the Subway parking lot, the defendant began to walk
away and make furtive movements around his waist.
Lawlor later testified that he was concerned that the
defendant may have had a weapon in his waistband.
See State v. Mann, supra, 271 Conn. 325–26. Oddly,
the majority frames the entire question of whether the
police possessed a reasonable and articulable suspicion
sufficient to support an investigative stop through the
lens of whether the police possessed a ‘‘reasonable and
articulable suspicion of gun possession . . . .’’ This is
not the correct standard. The analysis as to whether
the police possess the requisite suspicion to support
an investigative Terry stop does not vary depending
on what manner of criminal activity the defendant is
suspected of being involved in by the police, but rather
on whether the police possessed a reasonable suspicion
of criminal activity in general. Terry v. Ohio, supra, 392
U.S. 21–22.
  Despite the lack of testimony or findings of the trial
court supporting its view, the majority discounts the
significance of the defendant’s movements around his
waist by observing that ‘‘a typical man’s hands hang
only a few inches or so below his waist,’’ and ‘‘under
normal circumstances it is virtually impossible to turn
and walk off in such a way that the hands do not appear
to come into proximity [with the waist].’’ This
unfounded observation about human anatomy is insuffi-
cient to serve as the justification for resolving a consti-
tutional claim. I disagree that we should retailor our
prior case law holding that furtive movements around
the waist are a factor that may contribute to a reason-
able and articulable suspicion; State v. Mann, supra,
271 Conn. 325–26; merely on the basis of the majority’s
groundless conclusion that the defendant was merely
‘‘adjusting his pants . . . .’’ Once the officers exited
their vehicles, the defendant spontaneously blurted out,
‘‘ ‘I didn’t rob anyone,’ ’’ while standing next to the Sub-
way shop that had a history of prior robberies. He then
told the officers numerous times that he was ‘‘embar-
rassed.’’
   Under the totality of the circumstances, it is clear to
me that the defendant’s actions and words in response
to the police presence provided the officers with a rea-
sonable and articulable suspicion that the defendant
was engaged in criminal conduct. Although each factor
may be viewed as innocuous on its own, when taken
together, the defendant’s evasive behavior, furtive
movements around his waist, presence in a high crime
area at night, and unsolicited statement that he had not
committed a robbery were sufficient to paint a portrait
of potential criminal activity. See State v. Benton, supra,
304 Conn. 848–49; State v. Mann, supra, 271 Conn. 323.
In my opinion, the Appellate Court correctly determined
that the officers possessed a reasonable and articulable
suspicion when they seized the defendant. As the sei-
zure thus falls within constitutionally valid parameters,
I therefore, would affirm the judgment of the Appellate
Court upholding the trial court’s denial of the defen-
dant’s motion to suppress. Accordingly, I respectfully
dissent.
  1
    As mentioned in the portion of this dissenting opinion discussing the
standard of review, the majority avoids this problem by making its own
credibility and factual determination by resolving the conflicting testimony
in favor of the version of events present in Morales’ testimony.
  2
    In a subsequent portion of this dissenting opinion, I fully address the
defendant’s claim that he was seized upon the entry of the police cruisers
into the parking lot.
  3
    In her concurring opinion, the Chief Justice—while agreeing that the
defendant was seized ‘‘no later than the time at which he was commanded to
stop by the police’’—disavows the majority’s analysis regarding the officers’
entrances into the parking lot. Yet, the majority’s conclusion that the verbal
command was a seizure is ultimately premised on its analysis of how the
police entered the parking lot in their police cruisers. In this regard, the
concurrence appears to accept the majority’s suggestion that a verbal com-
mand alone is sufficient to constitute a seizure.
  4
    The majority presents the call for cover as if it were part of some irregular,
nefarious plot by the police rather than routine practice. Police calling for
cover in seemingly harmless situations is routine for good reason. Consider
State Trooper Russell Bagshaw who, pulling into a parking lot at night to
investigate a potential burglary, did not call for cover and was shot and
killed by a burglar exiting a nearby building. See State v. Johnson, 253 Conn.
1, 6, 751 A.2d 298 (2000).
   5
     The following exchange occurred on cross-examination:
   ‘‘[Defense Counsel]: Okay. So at this point you’re at one entrance, Sergeant
Mercado at the other entrance. The entrance or exit, however you want to
call it, they’re blocked at this point with police cars?
   ‘‘[Morales]: No, they’re not blocked.’’
   6
     The following exchange occurred on cross-examination:
   ‘‘[Defense Counsel]: Okay. And here is State’s exhibit number 3. . . . And
to the best of your knowledge do you know where you parked your car if
you can tell on that photo?
   ‘‘[Lawlor]: Approximately in this area here. It’s approximate. I’m not going
to give you a definite spot. . . .
   ‘‘[Defense Counsel]: So let the record reflect that the witness pointed to
the bottom center of the photograph, approximately, Your Honor. If that
may be reflected.’’